Fitzsimons, Ch. J.
The defendant being the landlord of vacant premises on Broadway, in the city of New York, and desiring to rent them, engaged the plaintiff, who was a real estate broker, to procure a tenant. The testimony shows that, after such employment, he introduced to the defendant Messrs. Tivnan & Somers and several other persons who desired to rent said premises. That finally they were rented to one Winfield by the defendant. The plaintiff contends that Winfield was the agent of Tivnan & Somers, and we believe that the jury were justified in so finding, because *631the testimony, showing such a relation, is quite strong. It also appears that the defendant knew that Winfield represented Tivnan & Somers, and so informed plaintiff, who was not aware of that fact at the time he received such information. The establishment of these facts in plaintiff’s favor justified them in rendering a verdict in plaintiff’s favor.
The defendant upon this appeal contends that the plaintiff cannot recover because he agreed to accept commissions from Tivnan & Somers without the defendant’s consent, thus serving two masters. There is no such evidence. All that was shown by the defendant upon that point was that Tivnan & Somers, after they had leased, promised the plaintiff to pay him his commissions if the defendant did not. They never paid them and could not be compelled to do so by the plaintiff, and such agreement surely did not release the defendant from his obligation to do so.
It was proper to allow the testimony and agreement (put in evidence), because it proved the plaintiff’s assertion that Tivnan & Somers and Winfield held such business relations towards each other as would justify a jury in concluding that he (Winfield) was their business agent.
The charge of the trial justice, supplemented by those requests, submitted by defendant, and which were charged fairly, fully and squarely, submitted to the jury all the law bearing upon the case. He was, therefore, justified in refusing to charge other requests submitted by defendant. Although such requests are not before us we must conclude that they required the justice to repeat what he had already charged or else required him to charge law not applicable to the case — something he was not compelled to do.
We find no error. We think the case was fairly tried, and that the verdict was a just one. It is, therefore, affirmed, with costs.
Conlan, J., concurs.
Judgment affirmed, with costs.